Citation Nr: 1637773	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-14 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Whether the reduction in rating from 100 percent to 40 percent for prostate cancer was appropriate.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to a rating in excess of 40 percent for residuals of prostate cancer.

4. Entitlement to an initial rating in excess of 30 percent for adjustment disorder with depression.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, agent




ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran withdrew his request for a Board hearing so no hearing took place.

The issues of service connection for PTSD and increased ratings for prostate cancer and adjustment disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO sent a proposal for the rating reduction, allowed more than 60 days for the Veteran to submit additional evidence, and issued the reduction.

2. The evidence shows the Veteran no longer has malignant prostate cancer and is no longer undergoing treatment.


CONCLUSION OF LAW

The reduction of the Veteran's rating for residuals of prostate cancer was proper.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.114b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The regulations provide for specific notice requirements, other than the VCAA, in instances where a reduction in disability rating is considered.  While prostate cancer is not a typical reduction, 38 C.F.R. § 4.115b, Diagnostic Code 7528 directs that the claims are subject to the provisions of section 3.105(e), like a reduction claim.  When a rating reduction is considered and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared and mailed to the Veteran's latest address of record.  38 C.F.R. § 3.105(e).  This proposed rating should set forth all of the material facts and reasons for the proposed reduction.  Id.  The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  Id.  

Here, the RO issued a rating reduction proposal in March 2011, which set forth the material facts and reasons for the reduction.  The Veteran was given more than 
60 days to respond and present additional evidence.  In August 2011, the RO issued a rating decision enacting the reduction that considered any additional evidence received.  Therefore, the notice requirements for the reduction of prostate cancer rating were satisfied.  See 38 C.F.R. § 3.105(e).      

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered.  VA provided an examination for residuals of prostate cancer in August 2010.  In his notice of disagreement with the reduction, received in October 2011, the Veteran contended that the August 2010 examination was conducted by a nurse or P.A. and that it was very limited with just a few questions and a hernia check.  While the August 2010 examiner was a PA-C, and not a physician, the Board finds no reason to doubt the competency of this examiner.  With regard to the extent of the examination, the Board finds that it is adequate as the examiner took a medical and social history, to include things such as the Veteran's tobacco use and past surgical procedure.  The physical examination section of this report indicates that a prostate examination was not necessary as a rectal examination was performed in January 2010 by an urologist.  It did note that the Veteran was wearing a pad and there was no evidence of urinary incontinence with cough or dribbling.  In light of the foregoing, the Board finds that the examination report addressed all the applicable rating criteria and is adequate for rating purposes (as noted below the disability rating has been effect for less than 5 years).  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.105(e), 3.159.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In any rating-reduction case, VA must determine (1) whether the evidence reflects an actual change in the disability based upon review of the entire recorded history of the condition; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Murphy v. Shinseki, 26 Vet. App. 510, 516-17 (2014) (citing Brown v. Brown, 5 Vet. App. 413, 421 (1993); 38 C.F.R. §§ 4.1 , 4.2, 4.10,

In a January 2010 rating decision, the Veteran was granted service connection for residuals of prostate cancer with a temporary 100 percent disability based on Diagnostic Code (DC) 7528, effective October 29, 2009.  The reduction to 
40 percent was effective December 1, 2011 per the August 2011 rating decision.  As such, this disability rating was in effect for less than 5 years.  In this situation, re-examinations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

Diagnostic Code 7528 provides for a 100 percent rating following therapy for malignant neoplasms of the genito-urinary system with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b, DC 7528.  Afterward, if there has been no local reoccurrence or metastasis, residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Id. 

Based on a review of the record, the Board finds that reduction from the temporary 100 percent disability rating for prostate cancer was proper.  The evidence shows the Veteran was diagnosed with prostate cancer in 2009 and underwent a radical prostatectomy on August 19, 2009.  See January and August 2010 examinations.  At the time of the August 2010 examination, the Veteran's cancer had resolved and he was not undergoing any radiation or other treatment.  His hormone injections ended in March 2010.  See August 2010 examination.  The reduction in rating for prostate cancer took effect more than six months after the end of the Veteran's hormone therapy.  In accordance with Diagnostic Code 7528, the Veteran no longer had malignant neoplasms or treatment related to prostate cancer.  Therefore, he had actual improvement in his condition: no cancer, and the reduction from 100 percent, effective December 1, 2011, was proper.  See 38 C.F.R. § 4.115b, DC 7528.  

Diagnostic Code 7528 directs that residuals of such malignant neoplasms should be rated as renal or voiding dysfunction, whichever is predominant.  There is no evidence that the Veteran's prostate cancer caused renal dysfunction.  In this regard, neither the January nor the August 2011 examination reports reflect any renal dysfunction.  The rating criteria for voiding dysfunction does not allow for a 
100 percent rating and instead allows for a maximum, 60 percent rating.  38 C.F.R. § 4.115a.  As such, 60 percent is the maximum schedular rating the Veteran could receive for voiding dysfunction.  

In sum, the Board's decision finds that the reduction of prostate cancer from 
100 percent was appropriate, but the Board does not intimate any opinion as to what the current rating should be as that issue is remanded for further development.  


ORDER

Entitlement to restoration of the 100 percent rating for residuals of prostate cancer is denied.

REMAND

Additional development is needed for the Veteran's claims.  First, for his PTSD and adjustment disorder claims, the Veteran reported being diagnosed with PTSD at the "VA center."  The file does not include any mental health treatment records other than the April 2013 VA examination.  The AOJ should obtain any outstanding VA treatment records.  As these records could also be relevant to the rating for adjustment disorder, that claim is also remanded.  

For PTSD, the April 2013 examiner found that the Veteran did not meet the criteria for diagnosis under the DSM-IV.  However, the examiner indicated that the Veteran's stressor met criterion A and marked two symptoms satisfying criterion B, three symptoms satisfying criterion C, three symptoms satisfying criterion D, and duration and clinical significance under criteria E and F.  The examiner did not explain why he then found that the Veteran did not have PTSD.  In light of the contradiction in the findings and conclusion by the examiner, the Board finds that a remand for an addendum opinion is necessary.

For the residuals of prostate cancer, the Veteran had an examination in August 2010 that noted urinary incontinence requiring the changing of absorbent material two times per day.  In two statements from May 2011, the Veteran reported incontinence requiring three to four changes per day and pain at the surgical site.  In an April 2011 letter, the Veteran's treating provider wrote that he should be considered completely disabled.  The Board notes that the 40 percent rating currently assigned compensates for voiding dysfunction requiring the wearing of absorbent material changed up to four times per day, symptoms the Veteran reported in the later statements.  38 C.F.R. § 4.115a.  Nevertheless, the Veteran's reports suggest that his symptoms may have worsened since the August 2010 examination, and new examination would be helpful to assess his current disability picture.  Additionally, the Board finds that a scar examination would be useful for rating purposes to assess any residuals related to the surgical site.   Any outstanding VA records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding records for the Veteran from a VA Medical Center or Vet Center (obtain authorization from the Veteran, if necessary).

2. Then, forward the claims file to the April 2013 examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on PTSD.  An examination is necessary only at the request of the examiner to render an opinion.

a. Please explain why the Veteran does or does not meet the criteria for diagnosis of PTSD during the appeal period-from August 2010 to the present.  Consider the April 2013 findings that show the examiner indicated the Veteran's stressor met criterion A and marked two symptoms satisfying criterion B, three symptoms satisfying criterion C, three symptoms satisfying criterion D, and duration and clinical significance under criteria E and F.

The examiner should consider all lay and medical evidence and provide detailed rationale for conclusions.  If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. Schedule the Veteran for an examination for residuals of prostate cancer.  The examiner should interview the Veteran and record his reports of symptoms as well as objective evidence of symptoms on the appropriate examination form.

4. Schedule the Veteran for an examination for scars resulting from prostatectomy.  The examiner should interview the Veteran and record his reports of symptoms as well as objective evidence of symptoms on the appropriate examination form.  The examiner should address whether the site of the Veteran's prostatectomy demonstrates any objective disability.  If any opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

5. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


